PD-0598-16                                                     PD-0598-16
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                  Transmitted 6/2/2016 2:16:03 PM
                                                                                    Accepted 6/2/2016 4:04:24 PM
                                   CAUSE NUMBER 05-15-00609-CR                                     ABEL ACOSTA
                                                                                                           CLERK
JOHN RANGEL                                    §              ON APPEAL FROM THE
                                               §
v.                                             §              FIFTH COURT OF APPEALS
                                               §
THE STATE OF TEXAS                             §              DALLAS COUNTY, TEXAS


            EXTENSION FOR FILING PETITION FOR DISCRETIONARY REVIEW


JOHN RANGEL, through Court appointed counsel moves the Court to extend the time for
Appellant to petition the Court for review and shows:

     1.   Counsel was appointed on appeal.

     2.   The Court of Appeals opinion was issued on May 19, 2016.

     3.   The deadline for filing the Petition for Discretionary Review is 30 days from that date.

     4.   Appellant needs additional time to prepare the Petition for Discretionary Review.


                                              CONCLUSION

THEREFORE, Appellant requests a 30 day extension to file a Petition for Discretionary Review.



Respectfully submitted:

/s/Allan Fishburn
Allan Fishburn
211 N. Record
Suite 450
Dallas, Texas 75202
(214)761-9170
(214) 742-7313 Fax
allanfishburn@yahoo.com

                                                                 June 2, 2016